The Court
refused to grant a writ of error. They were of opinion, that the house was sufficiently described as a dwelling house by the word mansion. And as to the forfeiture, although the judgment would have been better without it, yet the defendant suffered no injury by it; as the law would have implied the forfeiture, though not part of the judgment. Writs of error ought not to be allowed merely for the sake of reversing a judgment, where the merits have been fairly tried, and the defendant has suffered no wrong by the judgment.
Motion denied.